Smith, Judge,
dissenting.
I agree that a factual conflict exists in this case. Unlike the majority, however, I do not believe we may end our analysis there. We must also determine whether the conflict in the evidence is material and whether appellees were entitled to judgment as a matter of law. *298Further analysis leads me to conclude that the factual conflict is not material and that appellees are entitled to judgment. Therefore, I respectfully dissent.
OCGA § 50-14-1 et seq., commonly known as the Open Meetings Act, originally provided only that meetings “at which official actions are to be taken” must be public. Ga. L. 1972, p. 575, § 1. The Act was amended in 1982 to include in the category of meetings that must be opened to the public those “at which proposed official action is to be discussed.” Ga. L. 1982, pp. 1810, 1811, § 1. That is the law applicable to this action. OCGA § 50-14-1 (a) (2). There is no doubt, therefore, that if the permit was “discussed” at the closed meetings the Act was violated.
That does not necessarily mean, however, that the fact issue regarding whether or not the permit application was discussed at the closed meetings is determinative of the outcome of this case. In fact, a careful reading of OCGA § 50-14-1 (b) leads me to the conclusion that resolution of this fact issue is irrelevant to the outcome of this lawsuit.
The plaintiffs in this action seek to invalidate the approval of the permit under OCGA § 50-14-1 (b). That statute provides only that “[a]ny resolution, rule, regulation, ordinance, or other official action of an agency adopted, taken, or made at a meeting which is not open to the public as required by this chapter shall not be binding.” Since it is undisputed that the resolution, which is the “official action” taken here, was passed at an open meeting, after public hearings, it would not be invalidated because of any discussion about it at the prior closed meetings.
The majority glosses over this undisputed fact, finding that Hem-mann’s affidavit, which “suggests” the petition “may have been ‘acted on,’ ” at least “de facto,” at a closed meeting, is sufficient to create a material issue of fact.
I cannot agree. Although Hemmann may state what he knows took place at the closed meetings, any implication that those discussions were “de facto decisions” and therefore the real “official action” is merely conclusory. As such, it is insufficient to create an issue of fact. “ ‘(I)t is clearly the law that. . . affidavits containing mere legal conclusions . . . present no issues of fact on a motion for summary judgment. An affidavit in contravention of a motion for summary judgment must state more than mere conclusions; it must state specific adverse facts.’ [Cit.]” Swanson v. Lockheed Aircraft Corp., 181 Ga. App. 876, 879-880 (1) (b) (354 SE2d 204) (1987).
Hemmann’s conclusions are not even correct. Regardless of what transpired at the closed meetings, labelling the decision granting the permit at the open meeting an “announcement” cannot change its character. It was the “official action” taken. “Official action is action *299which is taken by virtue of power granted by law, or by virtue of the office held, to act for and in behalf of the State.” McLarty v. Bd. of Regents, 231 Ga. 22 (200 SE2d 117) (1973) (construing Open Meetings Act). Any group may hold a discussion. Only those groups exercising the granted power to act on behalf of the State may take “official action.” Regardless of their nature, the discussions at the closed meetings had no official authority and did not constitute “official action.” It was necessary to pass the resolution.
Decided July 15, 1994
Reconsideration denied July 29, 1994
Wright & King, Judy C. King, for appellants.
William A. Fears, Huddleston & Medori, Kathryn M. Zickert, George E. Butler II, Smith, Gambrell & Russell, Stephen E. O’Day, for appellees.
*299I realize the sensitive and important nature of the matters allegedly discussed at the closed meetings. The Act does provide for a remedy for a violation such as that alleged here: an injunction could have issued prohibiting further closed meetings. OCGA § 50-14-5 (a). Penalties may be imposed. OCGA § 50-14-5 (b). The Act simply does not provide for invalidating the permit unless the “official action” was taken at a closed meeting.
If this seems harsh, the legislature must act to ease the burden. “In 1848, this court held that ‘ [t] he current of authority in this country, at least at the present day, is in favor of reading [statutes according to the natural and most obvious import of the language, without resorting to subtle and forced constructions, for the purpose of either limiting or extending their operation.’ [Cit.] This principle remains intact today.” Earth Mgmt. v. Heard County, 248 Ga. 442, 444 (283 SE2d 455) (1981). OCGA § 50-14-1 (b) is plain on its face. It expressly authorizes invalidation only when the “official action” was taken at a closed meeting in violation of the statute. It is plain and unambiguous and capable of only one construction; this court has no authority to place a different construction upon it. Regency Nissan v. Taylor, 194 Ga. App. 645, 648 (3) (391 SE2d 467) (1990).
No court would be authorized to invalidate the permit even if the factual question is resolved by determining that the permit was discussed at the prior closed meetings, violating the Act. Appellees were therefore entitled to judgment as a matter of law on this issue. This also renders moot the issues raised by appellants in their remaining enumerations of error. Consequently, I would affirm the judgment below.
I am authorized to state that Presiding Judge Birdsong, Judge Andrews and Judge Johnson join in this dissent.